



Exhibit 10.24


Non-Executive Director Compensation Policy
of
Myovant Sciences Ltd. (this “Policy”)
(effective April 1, 2020)
Non-Executive Directors1 of Myovant Sciences, Ltd. (the “Company”) are
compensated for service on the Board of Directors of the Company (the “Board”)
through a combination of cash retainer and equity grants. In addition, the
Company reimburses Non-Executive Directors for reasonable expenses incurred in
serving as a Non-Executive Director. The Compensation Committee may, in its
discretion, determine that a Non-Executive Director shall not receive
compensation pursuant to this Policy.
Cash Compensation
As of April 1, 2020, annual retainers are paid in the following amounts to
Non-Executive Directors:
Annual Retainer
$
40,000


Additional Annual Retainer for Non-Executive Chairman
$
35,000


Additional Annual Retainer for Lead Independent Director
$
15,000


Additional Annual Retainer for Committee Chairs:
 
Audit Committee
$
20,000


Compensation Committee
$
15,000


Nominating and Corporate Governance Committee
$
10,000


Additional Annual Retainer for Committee Members:
 
Audit Committee
$
10,000


Compensation Committee
$
7,500


Nominating and Corporate Governance Committee
$
5,000



All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable fiscal quarter.
Equity Compensation
Upon initial election to the Board, each Non-Executive Director shall receive an
initial option grant to purchase common shares of the Company with an aggregate
value of $350,000, on the date on which the Non-Executive Director’s service as
a director begins. Such option is valued based on the Black-Scholes option value
of the volume weighted average closing sales price of common shares of the
Company for all of the trading days during the 30 calendar day period ending on
(and including) the last trading day immediately preceding the date on which the
Non-Executive Director’s service as a director begins (or such other methodology
the Compensation Committee may determine prior to the grant of an award becoming
effective). The initial option grant will be automatically granted, without
further action, on the date on which the Non-Executive Director’s service as a
director begins and will vest as to 1/3 of the shares on the first anniversary
of the grant date, with the balance of the shares vesting in eight equal
quarterly installments thereafter, subject to the applicable Non-Executive
Director’s continued service through the vesting date.
Each Non-Executive Director who is elected or appointed as a director at least
three calendar months prior to an Annual General Meeting of Shareholders (the
“Annual Meeting”) and whose service as a director will continue after such
Annual Meeting shall receive an annual grant of an option to purchase common
shares of the Company, with an aggregate value of $266,200, on the date of the
Annual Meeting. Such option is valued based on the Black-Scholes option value of
the volume weighted average closing sales price of common shares of the Company
for all of the trading days during the 30 calendar day period ending on (and
including) the last trading day immediately preceding the applicable date of the
Annual Meeting (or such other methodology the Compensation Committee may
determine prior to the grant of an award becoming effective). The annual option
grant will be automatically granted, without further action, on the date of the
applicable Annual Meeting and will vest in full on the earlier to occur of (i)
the first (1st) anniversary of the date of grant and (ii) the date immediately
prior to the date of the Annual Meeting for the year following the year in which
the grant is made, subject in each case to continued service through the vesting
date.





--------------------------------------------------------------------------------





Option grants: (i) have an exercise price equal to the closing price of common
shares of the Company on the New York Stock Exchange on the grant date; (ii) are
subject to the applicable Non-Executive Director’s continued service through the
vesting date; (iii) expire on the ten-year anniversary of the grant date; and
(iv) are subject to all applicable terms of the 2016 Equity Incentive Plan of
the Company and applicable equity award agreements thereunder.
Effectiveness, Amendment, Modification and Termination
This Policy may be amended, modified or terminated by the Compensation Committee
or the Board in the future at its sole discretion.
__________________________________
1
For purposes of this Policy, a “Non-Executive Director” shall mean any member of
the Board of Directors who is not an executive officer of the Company.

* * * *







